Citation Nr: 1622478	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in Atlanta, Georgia. 

The case was previously before the Board.  In January 2014, the Board remanded the claim for further development.  In an October 2014 decision, the Board denied the claim.  The Veteran timely appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court vacated the Board's October 2014 decision and remanded the case for readjudication in compliance with the directives specified in a January 2016 Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran received a VA psychiatric examination in January 2012.  The examination report reflects that she did not meet the full DSM-IV criteria for PTSD at that time, and the examiner described the Veteran as a poor historian.  In January 2014, the Board remanded the claim for a new VA psychiatric examination; the Board specifically requested that the examiner assume that the claimed in-service sexual assault occurred for purposes of the examination.   The Veteran was then provided a new VA psychiatric examination in March 2014.  
The March 2014 VA examination report provided a diagnosis of PTSD based on the "conceded" in-service sexual assault.  The examiner also opined that the Veteran carried a diagnosis of dissociative identity disorder, which was likely aggravated beyond its normal progression due to the claimed in-service sexual assault.  However, during that examination, the Veteran provided relevant history that included numerous statements that are not supported by the record.  For instance, she reported to the examiner that she had a history of involuntary psychiatric hospitalization in 1975 in Florida and had been continuously in treatment since then.  However, a February 1999 VA treatment note reflects the Veteran reported no previous psychiatric history prior to January 1999.  The Veteran also provided inconsistent statements regarding her childhood sexual trauma, which is documented in the record.  In sum, the March 2014 VA examiner's opinion was based, at least in part, on an inaccurate factual history.  As such, it has no probative value in regard to the claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, on remand, the Veteran should be provided a new VA psychiatric examination.  The entire claims file must be provided to and thoroughly reviewed by the examiner.  

In addition, the Board notes that the Veteran received a hearing at the RO for an unrelated claim in June 1995 in which she mentioned an application for Social Security Disability Insurance.  On remand, these records should be requested.

Moreover, on remand, the Veteran should identify all pertinent private treatment that is not currently associated with the claims file and attempt to obtain these records with her assistance.  Moreover, all missing VA treatment records should be associated with the claims file, to include laboratory testing.  For instance, a VA treatment note dated July 2014 reflects that the Veteran's urine drug screen was negative for the drugs she was prescribed.  The treatment note reflects the Veteran claimed her urine screens were always negative; the provider ordered a blood serum screen to verify.  The results of this blood serum screen are not of record.  These records, in additional to all other missing VA records, should be obtained and associated with the Veteran's claims file. 

Lastly, the Board notes that the Veteran's claims file contains service personnel records that end in March 1977.  It appears as though the Veteran was conditionally discharged from the Air National Guard in February 1977 because she enlisted in the Army National Guard.  There are no service personnel records or service medical records from the time period she was in the Army National Guard.  On remand, the AOJ should make reasonable efforts to obtain any pertinent records that have not been associated with the claims file.

Finally, the AOJ did not advise the Veteran that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, as required by 38 C.F.R. § 3.304(f)(5).  In this regard, although VA Form 21-0781a, "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder Secondary to Personal Assault," was provided to the Veteran, this form does not satisfy the requirements of 38 C.F.R. 
§ 3.304(f)(5), as it merely requests that the claimant provide any other information that is important for VA to know which "may" help the claim, and to let VA know if he or she experienced any of the listed behavior changes following the alleged stressor.  There is no indication in that form that such behavior changes may serve to corroborate the stressor in conformity with 38 C.F.R. § 3.304(f)(5).  Thus, on remand, the requested notice must be provided to the Veteran.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Army National Guard service personnel and service treatment records.  

2.  Provide the Veteran with a notice letter to her current address of record that complies with the notification requirements of 38 C.F.R. § 3.304(f)(5).  The letter should advise the Veteran that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of her stressor relating to an in-service assault.  Inclusion of VA Form 21-0781a, without any further explanation in the body of the notice letter as requested above, will not suffice.

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, including serum blood testing results from July 3, 2014.  

4.  Request that the Veteran identify all pertinent private treatment notes that are not of record and attempt to obtain these records with her assistance.

5.  Contact the Social Security Administration and attempt to obtain any records pertinent to the Veteran's application (whether awarded or denied) for Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

6.  After completing the above development, schedule the Veteran for a new VA psychiatric examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of the claim.  The claims file must be made available to and thoroughly reviewed by the examiner.  Any indicated studies should be performed.

After examining the Veteran and reviewing the claims file, the examiner should indicate whether the Veteran meets the diagnostic criteria for an acquired psychiatric disorder, to include dissociative identity disorder and PTSD.  If the Veteran does not meet the criteria for a diagnosis of dissociative identity disorder or PTSD, he or she must reconcile this finding with the March 2014 VA examiner's report.

For any stressors related to in-service personal assault, the examiner should offer an opinion, based on review of the available evidence-including any evidence of behavior changes-as to whether it is at least as likely as not (50 percent probability or greater) that an in-service personal assault occurred and, if so, whether it is at least as likely as not that PTSD or any other psychiatric disorder was caused or aggravated by such assault.  

The examiner is instructed that the Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  See AZ v. Shinseki, 731 F.3d 1301 (C.A. Fed.)(2013).

If psychiatric disabilities other than PTSD are diagnosed, the examiner should provide an opinion, with respect to each such disability, as to whether it is at least as likely as not that the disability had its onset in service or is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

7.  Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


